Name: Commission Regulation (EEC) No 3527/83 of 13 December 1983 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 12 . 83 Official Journal of the European Communities No L 352/25 COMMISSION REGULATION (EEC) No 3527/83 of 13 December 1983 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3063/82 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 16 December 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 December 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 323 , 19 . 1 1 . 1982, p . 8 . No L 352/26 Official Journal of the European Communities 15 . 12 . 83 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 1.12 1.14 1.16 1.20 1.22 1.28 07.01-13 I 07.01-15 | 07.01-21 1 07.01-22 | 07.01-23 ex 07.01-27 07.01-31 1 07.01-33 | ex 07.01-36 07.01-41 1 07.01-43 | 07.01 All 07.01 B I 07.01 B II ex 07.01 B III 07.01 D I ex 07.01 D II 07.01 F I New potatoes Cauliflowers White cabbages and red cabbages Chinese cabbage Cabbage lettuce Endives Peas 1513 4443 961 1 144 4989 1 214 5723 270,47 796,33 172,15 204,32 890,93 217,62 1015,75 75,39 223,32 48,04 56,32 245,61 61,02 281,54 226,33 667,69 144,14 171,03 745,77 182,46 855,57 23,88 70,67 15,21 18,09 78,88 19,31 90,50 44567 132662 28 449 34069 148 555 36254 170122 84,39 251,37 54,00 63,12 275,23 68,69 315,46 19,01 62,06 11.94 14,27 62,24 16,95 71,05 1.30 1.32 1.40 1.50 1.60 1.70 1.74 07.01-45 1 07.01-47 | ex 07.01-49 ex 07.01-54 ex 07.01-59 07.01-63 07.01-67 ex 07.01-68 07.01 F II ex 07.01 F III ex 07.01 G II ex 07.01 G IV ex 07.01 H ex 07.01 H ex 07.01 IJ Beans (of the species Phaseolus) Broad beans Carrots Radishes Onions (other than sets) Garlic Leeks 3607 1371 2389 4129 867 5127 2052 644,28 244.96 426,91 737,44 154.97 915,67 368,76 177,61 67,53 119,00 203,30 42,72 252,43 102,39 539,31 205,05 357,25 617,29 129,72 766,48 308,19 57,04 21,68 37,70 65,29 13,72 81,07 32,41 107428 40 845 70346 122962 25840 152680 60 531 199,03 75,67 133,20 227,81 47,87 282,87 114,51 45.01 17,11 30.02 51,52 10,82 63,97 25,96 1.80 1.80.1 1.80.2 1.90 1.100 1.110 1.112 1.118 1.120 1.130 ex 07.01-71 ex 07.01-71 07.01-73 07.01-75 1 07.01-77 | 07.01-81 1 07.01-82 | 07.01-85 07.01-91 07.01-93 07.01-94 07.01 K 07.01 L 07.01 M 07.01 P I 07.01 Q II 07.01 R 07.01 S ex 07.01 T Asparagus :  green  other Artichokes Tomatoes Cucumbers Chantarelles Fennel Sweet peppers Aubergines (Solanum melongena L.) 20 672 10 590 2042 1 899 2101 44408 1258 2538 2375 3 691,48 1 891,07 364,67 339,27 375,20 7965,69 224,80 453,34 424,22 1017,67 521,33 100,53 93,53 103,43 2210,49 61,97 124,97 116,95 3090,02 1 582,95 305,25 283,99 314,07 6651,74 188,18 379,48 355,10 326,83 167,43 32,28 30,03 33,21 700,33 19,90 40,13 37,55 615521 315319 60 806 56570 62562 1317180 37484 75591 70735 1 140,38 584,19 112,65 104,80 115,91 2474,71 69,44 140.04 131.05 257,92 132,12 25,47 23,70 26,21 549,40 15,70 31,67 29,64 1.140 1.150 1.160 2.10 2.20 2.30 2.40 2.50 2.50.1 07.01-96 ex 07.01-99 ex 07.06-90 08.01-31 ex 08.01-50 ex 08.01-60 ex 08.01-99 08.02-02 08.02-06 08.02-12 08.02-16 ex 07.01 T ex 07.01 T ex 07.06 B ex 08.01 B ex 08.01 C ex 08.01 D ex 08.01 H 08.02 A I Vegetable marrows (including courgettes) (Cucurbita pepo L. var . medullosa Alef.) Celery stalks and leaves Sweet potatoes , fresh, whole Bananas , fresh Pineapples , fresh Avocados, fresh Mangoes and guavas , fresh Sweet oranges , fresh :  Sanguines and semi-sanguines 1692 2835 4004 2018 4372 6022 9440 1459 302,26 506,28 715,08 360,37 784,39 1 075,38 1 685,88 261,28 83,32 1 39,57 197,13 99,34 217,67 296,46 464,76 72,92 253,01 423,79 598,58 301,65 655,00 900,17 1 411,20 218,77 26,76 44,82 63,31 31,90 68,96 95,21 149,26 23,08 50399 84417 119234 60088 129704 179311 281 107 43178 93,37 1 56,40 220,90 111,32 243,68 332,21 520,80 81,96 21,11 35,37 49,96 25,17 54,10 75,13 1 1 7,79 18,12 15 . 12 . 83 Official Journal of the European Communities No L 352/27 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 1 £ 2.50.2 2.50.3 08.02-03 08.02-07 08.02-13 08.02-17 08.02-05 08.02-09 08.02-15 08.02-19  Navels , Navelines , Navelates, Salustianas , Vernas , Valencia lates , Maltese, Shamoutis , Ovalis , Trovita and Hamlins  others 1762 2736 314,71 488,69 86,76 134,72 263,43 409,07 27,86 43,26 52476 81486 97,22 150,97 21,98 34,14 2.60 2.60.1 2.60.2 2.60.3 2.60.4 2.70 2.80 2.80.1 2.80.2 2.90 08.02-29 08.02-31 08.02-32 08.02-34 1 08.02-37 f ex 08.02-50 ex 08.02-70 ex 08.02-70 08.04-11 08.04-19 08.04-23 ex 08.02 B ex 08.02 C ex 08.02 D 08.04 A I Mandarins including tangerines and satsumas, fresh, Clementines , wilkings and other similar citrus hybrids , fresh :  Monreales and satsumas  Mandarins and wilkings  Clementines  Tangerines and others Lemons, fresh Grapefruit, fresh :  white  pink Table grapes 1 548 1356 2034 1763 1495 1911 2200 2602 276,60 240,63 363,23 312,19 267,03 341,30 392,86 464,81 76,25 66,69 100.13 86,44 73,61 94,09 108,30 128.14 231,53 202,69 304,05 263,36 223,52 285,69 328,85 389,08 24,48 21,44 32,15 27,86 23,64 30,21 34,78 41,15 46121 40303 60 566 52548 44525 56909 65506 77503 85,44 74,73 112,21 96,97 82,49 105,43 121,36 143,59 19,32 16,83 25,37 22,09 18,65 23.84 27,44 32,47 2.95 2.100 2.110 08.05-50 08.06-13 08.06-15 08.06-17 08.06-33 08.06-35 08.06-37 08.06-38 08.05 C 08.06 A II 08.06 B II Chestnuts Apples Pears 4047 1664 919 722,81 297,29 164,15 199,26 81,95 45,25 605,04 248,85 137,40 63,99 26,32 14,53 120 522 49 570 27370 223,29 91,84 50,70 50,50 20,77 11,46 2.115 2.120 2.130 2.140 2.150 2.160 2.170 08.06-50 08.07-10 ex 08.07-32 ex 08.07-32 08.07-51 1 08.07-55 f 08.07-71 1 08.07-75 [ 08.08-1 1 1 08.08-15 1 08.06 C 08.07 A ex 08.07 B ex 08.07 B 08.07 C 08.07 D 08.08 A Quinces Apricots Peaches Nectarines Cherries Plums Strawberries 2490 9361 11461 10729 4080 5686 20727 446,25 1671,66 2046,75 1915,93 732,78 1 006,34 3 701,25 125,14 460,84 564,25 528,18 203,58 279,17 1 020,36 374.16 1 399,30 1713,27 1 603,77 612.17 849,41 3098,21 39,60 148,00 181,21 169,63 64,66 89,68 327,70 74342 278 735 341 277 319465 120 536 168949 617151 140.86 516,41 632,28 591.87 227,85 312,54 1 143,40 34,77 116,79 143,00 133,86 52,11 70,53 258,60 2.175 2.180 2.190 2.195 2.200 2.205 08.08-35 08.09-11 08.09-19 ex 08.09-90 ex 08.09-90 ex 08.09-90 08.08 C ex 08.09 ex 08.09 ex 08.09 ex 08.09 ex 08.09 Fruit of the species Vaccinium myrtillus Water melons Melons (other than water melons) Pomegranates Kiwis Medlars 7285 567 3465 6945 11664 3040 1 306,73 100,79 618,87 1 240,35 2082,96 544,55 362,62 27,87 170,61 341,94 574,23 151,99 1091,18 85,12 518,03 1 038,26 1 743,58 455,95 114,88 8,98 54,79 109,81 184,42 48,11 216076 16894 103191 206817 347315 89991 405,96 31,23 191,18 383,17 643,47 170,83 90,12 7,10 43,23 86,66 145,53 37,77